UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 81.16% $284,220,959 (Cost $197,691,038) Agricultural Products 1.40% 4,908,600 Corn Products International, Inc. 180,000 4,908,600 Biotechnology 15.23% 53,312,504 Amgen, Inc. (I) 115,000 8,382,350 Celgene Corp. (I) 35,000 2,490,250 Genentech, Inc. (I)(L) 95,450 8,201,064 Genzyme Corp. (I) 100,000 7,094,000 Gilead Sciences, Inc. (I) 117,000 7,121,790 Human Genome Sciences, Inc. (I)(L) 105,000 1,155,000 Medarex, Inc. (I) 332,500 4,648,350 Neurocrine Biosciences, Inc. (I)(L) 56,000 3,403,120 OSI Pharmaceuticals, Inc. (I)(L) 144,000 4,055,040 Regeneration Technologies, Inc. (I) 180,000 1,422,000 Sepracor, Inc. (I)(L) 51,000 2,902,410 Telik, Inc. (I)(L) 127,000 2,437,130 Health Care Distributors 0.61% 2,120,000 McKesson Corp. 40,000 2,120,000 Health Care Equipment 15.51% 54,309,710 American Medical Systems Holdings, Inc. (I)(L) 25,000 566,500 ArthroCare Corp. (I)(L) 75,000 3,359,250 Biomet, Inc. (L) 59,500 2,249,695 Boston Scientific Corp. (I) 66,350 1,451,074 CryoCor, Inc. (I) 82,350 422,456 Electro-Optical Sciences, Inc. (I) 350,000 1,876,000 Fisher Scientific International, Inc. (I) 73,500 4,914,945 Guidant Corp. 50,000 3,680,000 HemoSense, Inc. (I)(L) 150,000 936,000 Hospira, Inc. (I) 204,150 9,135,712 Medtronic, Inc. 210,000 11,858,700 Stereotaxis, Inc. (I) 193,461 2,491,778 Stryker Corp. (L) 54,000 2,694,600 The Cooper Companies, Inc. 75,000 4,157,250 Varian Medical Systems, Inc. (I)(L) 75,000 4,515,750 Page 1 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2006 (unaudited) Health Care Facilities 2.02% 7,086,105 Community Health Systems, Inc. (I) 119,500 4,348,605 DaVita, Inc. (I) 50,000 2,737,500 Health Care Services 14.39% 50,400,973 Aveta, Inc. (B)(I)(S) 862,790 11,647,665 Caremark Rx, Inc. (I) 113,000 5,570,900 Dendreon Corp. (I)(L) 80,079 404,399 Emdeon Corp. (I) 100,000 934,000 Hythiam, Inc. (I)(L) 200,000 1,216,000 ICON Plc, American Depositary Receipt (ADR) (Ireland) (I) 65,000 2,858,700 Magellan Health Services, Inc. (I) 160,000 5,836,800 Medco Health Solutions, Inc. (I) 94,910 5,134,631 Nektar Therapeutics (I)(L) 412,000 8,157,600 Onyx Pharmaceuticals, Inc. (I) 119,200 3,348,328 OXiGENE, Inc. (I)(L) 200,000 832,000 PDL BioPharma, Inc. (I)(L) 153,000 4,459,950 Health Care Supplies 3.63% 12,720,800 Alcon, Inc. (Switzerland) 20,000 2,558,400 Bioenvision, Inc. (I)(L) 185,000 1,502,200 Healthcare Acquisition Corp. (I) 150,000 1,072,500 Inhibitex, Inc. (I) 300,000 2,661,000 Rotech Healthcare, Inc. (I) 200,000 3,302,000 ViroPharma, Inc. (I) 70,000 1,624,700 Life & Health Insurance 1.34% 4,693,950 Universal American Financial Corp. (I) 285,000 4,693,950 Managed Health Care 6.40% 22,422,895 CIGNA Corp. 30,000 3,648,000 UnitedHealth Group, Inc. 160,870 9,558,895 WellPoint, Inc. (I) 120,000 9,216,000 Multi-Utilities & Unregulated Power 0.93% 3,252,553 British Energy Group PLC (United Kingdom) (I) 300,000 3,252,553 Pharmaceuticals 19.70% 68,992,869 Abbot Laboratories 230,000 9,924,500 Andrx Corp. (I) 160,000 2,808,000 ARIAD Pharmaceuticals, Inc. (I)(L) 100,000 618,000 Aspreva Pharmaceuticals Corp. (Canada) (I) 155,000 3,100,000 Cubist Pharmaceuticals, Inc. (I) 100,000 2,164,000 DUSA Pharmaceuticals, Inc. (I)(L) 180,000 1,832,400 Johnson & Johnson 120,000 6,904,800 Page 2 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2006 (unaudited) Medicines Co. (The) (I)(L) 210,000 4,042,500 MGI Pharma, Inc. (I)(L) 115,000 1,917,050 Novartis AG, (ADR) (Switzerland) 145,000 7,998,200 Pfizer, Inc. 158,800 4,077,984 Progenics Pharmaceuticals, Inc. (I)(L) 130,000 3,679,000 Roche Holding AG (Switzerland) 45,000 7,095,465 Shire Pharmaceutical Group Plc, (ADR) (United Kingdom) 181,000 8,823,750 Teva Pharmaceutical Industries Ltd., (ADR) (Israel) 94,000 4,007,220 Issuer Shares Value Warrants 0.07% $232,500 (Cost $142,500) Health Care Supplies 0.07% 232,500 Healthcare Acquisition Corp. (I) 150,000 232,500 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 18.77% $65,736,157 (Cost $65,736,157) Joint Repurchase Agreement 3.22% 11,288,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 11,288 11,288,000 Shares Cash Equivalents 15.55% 54,448,157 AIM Cash Investment Trust (T) 54,448,157 54,448,157 Total investments 100.00% $350,189,616 Issuer Shares Value Investments sold short $3,291,400 (Proceeds $3,127,067) Health Care Equipment 2,078,500 Kyphon, Inc. (I) 50,000 2,078,500 Health Care Services 1,212,900 Wellcare Health Plans, Inc. (I) 30,000 1,212,900 Page 3 John Hancock Health Sciences Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,647,665 or 3.33% of the Fund's total investments as of January 31, (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $263,569,695. Gross unrealized appreciation and depreciation of investments aggregated $91,300,125 and $4,680,204, respectively, resulting in net unrealized appreciation of Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the
